FILED
                             NOT FOR PUBLICATION                            APR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN ANTONIO ALBANEZ,                            No. 11-72217

               Petitioner,                       Agency No. A070-924-063

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Juan Antonio Albanez, a native and citizen of Guatemala, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual determinations, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th

Cir. 2008), and we deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s conclusion that Albanez failed to

establish past persecution or a well-founded fear of future persecution. See Lim v.

INS, 224 F.3d 929, 936 (9th Cir. 2000) (“[t]hreats . . . constitute past persecution in

only a small category of cases, and only when the threats are so menacing as to

cause significant actual suffering or harm.”) (internal quotation marks omitted);

Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of future

persecution too speculative). Absent a showing of past persecution, Albanez is not

eligible for humanitarian asylum. See 8 C.F.R. § 1208.13(b)(1)(iii).

Consequently, his asylum claim fails.

      Because Albanez failed to demonstrate eligibility for asylum, it follows that

he did not satisfy the more stringent standard for withholding of removal. See

Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir. 2000).

      Substantial evidence also supports the agency’s denial of CAT protection

because Albanez failed to demonstrate it is more likely than not he will be tortured

by or with the consent or acquiescence of the Guatemalan government. See Silaya,

524 F.3d at 1073.


                                           2                                    11-72217
      Finally, we lack jurisdiction to grant Albanez the discretionary relief he

references.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    11-72217